Exhibit 10.11

COCA-COLA ENTERPRISES, INC.

EXECUTIVE PENSION PLAN

(EFFECTIVE OCTOBER 2, 2010)



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION AND PURPOSE

1.1. Purpose. The purpose of the Coca-Cola Enterprises, Inc. Executive Pension
Plan (the “Plan”) is to supplement, for a select group of eligible executives of
the Company, the retirement benefits accrued under the Coca-Cola Enterprises
Employees’ Pension Plan (the “Pension Plan”) and to replace amounts that would
have accrued under the Pension Plan from October 2, 2010 through December 27,
2010 assuming continued participation in the Pension Plan. This Plan is a
continuation of the Coca-Cola Enterprises Inc. Executive Pension Plan, certain
liabilities of which were transferred to International CCE Inc. before the
closing of the transaction contemplated by the Business Separation and Merger
Agreement by and between Coca-Cola Enterprises Inc., International CCE Inc., The
Coca-Cola Company, and Cobalt Subsidiary LLC dated February 25, 2010 (referred
to herein as the “Merger”). After the Merger, International CCE Inc. was renamed
Coca-Cola Enterprises, Inc.

1.2. Effective Date. The Plan shall be effective on October 2, 2010

1.3. Termination. The Plan shall terminate on December 27, 2010, and Plan
benefits will be paid in a lump sum on or as soon as practicable after such date
consistent with the requirements of Treas. Reg. § 1.409A-3(j)(ix)(B).

ARTICLE II

DEFINITIONS

“Administrative Committee” means the committee appointed pursuant to Article IV
to administer the Plan or such committee’s designee.

“Affiliates” means all entities treated as a single service recipient or
employer with the Company pursuant to Code section 409A.

“Beneficiary” means (i) the beneficiary designated by the Participant in
accordance with the procedures established by the Administrative Committee,
(ii) if the Participant has not designated a beneficiary or such beneficiary is
no longer living, the Participant’s Surviving Spouse, and (iii) if there is no
designated beneficiary or Surviving Spouse, the Participant’s estate. A
Participant’s beneficiary designation under the Prior Executive Pension Plan
will continue in effect under this Plan unless changed or revoked in accordance
with the rules hereunder.

“Benefit Service” shall have the same meaning as “Benefit Service” under the
Pension Plan, shall be determined in the same manner as under the Pension Plan,
and shall include (i) service with Coca-Cola Enterprises Inc. and (ii) service
with the Company that would constitute “Benefit Service” under the Pension Plan
if such service were performed for Coca-Cola Enterprises Inc.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to any
section of the Code includes reference to any regulations promulgated
thereunder, and any related administrative guidance, notice, or ruling that
amends or supplements such section.



--------------------------------------------------------------------------------

“Company” means International CCE Inc., Coca-Cola Enterprises, Inc. as its
successor, and any subsequent successor or successors.

“Compensation” means those amounts included in the definition of “Compensation”
under the Pension Plan, including amounts paid (i) by Coca-Cola Enterprises Inc.
and (ii) by the Company that would constitute “Compensation” under the Pension
Plan if such amounts were paid by Coca-Cola Enterprises Inc. and the Participant
had continued to be employed by Coca-Cola Enterprises Inc. For purposes of this
Plan, Compensation shall be determined without regard to the limits of Code
Section 401(a)(17), and shall include any amounts deferred by the Participant
under the Supplemental MESIP, Supplemental Savings Plan, and any other
nonqualified deferred compensation arrangement between Coca-Cola Enterprises
Inc. and its affiliates or the Company and the Participant, provided such
amounts shall be considered only in the year in which they are first deferred
and not in any later year, including the year(s) of receipt. Compensation shall
not include any amounts paid under a severance plan of the Company or a
severance agreement with the Company.

“Final Average Earnings” shall be determined in the same manner as “Final
Average Earnings” under the Pension Plan, provided, however, that Compensation
shall be used in making such determination, and Compensation earned in the year
in which the Participant Separates from Service with the Company and all
Affiliates shall be considered Compensation earned in a complete calendar year.

“Normal Retirement Age” means age 65.

“Participant” means an employee of the Company as of October 2, 2010 with
respect to whom benefit liabilities under the Prior Executive Pension Plan were
transferred to International CCE Inc. in connection with the Merger and who was
accruing a benefit under the Prior Executive Pension Plan immediately before
October 2, 2010. No other individual shall become a Participant. An individual
shall remain a Participant so long as he has any interest remaining under the
Plan.

“Pension Plan” means the Coca-Cola Enterprises Employees’ Pension Plan as in
effect on October 2, 2010.

“Pension Plan Base Benefit” means the retirement benefit the Participant would
receive under the Pension Plan excluding any portion of such benefit
attributable to (i) a rollover to the Pension Plan from a defined contribution
plan, (ii) any “add on” benefits relating to certain merged plans as described
in the definition of an “Accrued Benefit” under the Pension Plan, or (iii) any
early retirement supplement paid pursuant to Article III.I. (or any successor
provision) of the Pension Plan, and determined before any applicable offset to
such retirement benefit as described in the definition of an “Accrued Benefit”
under the Pension Plan.

“Plan” means the Coca-Cola Enterprises, Inc. Executive Pension Plan.

“Plan Year” means the short Plan year beginning October 2, 2010 and ending on
December 27, 2010.

 

2



--------------------------------------------------------------------------------

“Prior Executive Pension Plan” means the Coca-Cola Enterprises Inc. Executive
Pension Plan as in effect on October 2, 2010.

“Prior Supplemental Pension Plan” means the Coca-Cola Enterprises Inc.
Supplemental Pension Plan as in effect on October 2, 2010.

“Related Company” shall have the same meaning as “Related Company” under the
Pension Plan.

“Separation from Service” or “Separates from Service” means a separation from
service, within the meaning of Code section 409A, with the Company and all
Affiliates, applying the special rules regarding military service and periods of
leave treated as continued employment pursuant to Treas. Reg. §
1.409A-1(h)(1)(i) and using a 50% threshold for the level of service rather than
20% under Treas. Reg. § 1.409A-1 (h)(1)(ii).

“Social Security Taxable Wage Base” means, with respect to any calendar year,
the contribution and benefit base in effect under Section 230 of the Social
Security Act at the beginning of the calendar year.

“Supplemental MESIP” means the Coca-Cola Enterprises Inc. Supplemental Matched
Employee Savings and Investment Plan as in effect on October 2, 2010.

“Supplemental Pension Plan” means the Coca-Cola Enterprises, Inc. Supplemental
Pension Plan.

“Supplemental Savings Plan” means the Coca-Cola Enterprises, Inc. Supplemental
Savings Plan.

“Surviving Spouse” shall have the same meaning as “Surviving Spouse” under the
Pension Plan. As under the Pension Plan, references to a “Surviving Spouse” or
“spouse” shall be interpreted to refer to a person of the opposite sex to whom
the Participant is legally married, and references to “married” or “unmarried”
shall be interpreted to refer to a legal marriage to a person of the opposite
sex.

ARTICLE III

BENEFITS

3.1. Calculation of Benefit. A Participant’s benefit under this Plan shall be
calculated in the manner described in this Section 3.1 and paid at the time and
in the form provided in Section 3.2.

 

  (a) Normal or Late Retirement. A Participant who Separates from Service on or
after attainment of his Normal Retirement Age shall be entitled to a benefit
calculated based on a life annuity in an amount equal to the excess, if any, of
(1) over (2) below:

 

  (1) A retirement benefit equal to 1.15% percent of the Participant’s Final
Average Earnings plus 0.25% of the Participant’s Final Average Earnings in
excess of the Social Security Taxable Wage Base in effect in the year the
Participant Separates from Service, multiplied by the Participant’s Benefit
Service.

 

3



--------------------------------------------------------------------------------

  (2) The Participant’s Pension Plan Base Benefit.

 

  (b) If a Participant accrued a vested benefit under the Prior Executive
Pension Plan during more than one period of employment, then an amount shall be
added to clause (2) above that is equal to such prior period vested benefit
under the Prior Executive Pension Plan determined in the form of a single life
annuity payable at Normal Retirement Age.

 

  (c) Solely for purposes of this Article III, “Benefit Service” shall also
include, in calculating the amount under clause (1) and the Pension Plan Base
Benefit under clause (2), the number of months of Benefit Service, if any,
expressly provided for under a severance agreement with the Company or a
severance plan of the Company, or, if no additional Benefit Service is expressly
provided for under such severance agreement or plan, the number of full months
of the Participant’s compensation that was used to determine the amount paid to
the Participant under such severance agreement or plan. The crediting of such
additional Benefit Service is contingent on the Participant signing any release
or other agreement required by the Company before the date specified by the
Company.

 

  (d) If a Participant became vested in his benefit under the Prior Executive
Pension Plan pursuant to the provision regarding transfers to a Related Company
under Article V of the Prior Executive Pension Plan, the benefit calculated
under clause (2) above shall be determined assuming that the Participant is also
vested in his or her Pension Plan Base Benefit; however, amounts paid to the
Participant by the Related Company shall not be included in Compensation.

 

  (e) Early and Deferred Vested Retirement. A Participant who Separates from
Service before he attains Normal Retirement Age shall be entitled to a benefit
calculated based on a life annuity in an amount equal to the excess, if any, of
(1) over (2) below:

 

  (1) The amount determined under Section 3.1(a)(1), reduced by 1.5% for each
year, up to five years, by which the Participant’s Separation from Service
precedes Normal Retirement Age and by 5% for each year, up to five years, by
which the Participant’s Separation from Service precedes age 60. The foregoing
reductions shall be applied on a monthly basis.

 

  (2) The Participant’s Pension Plan Base Benefit reduced for commencement
before Normal Retirement Age to the later of age 55 or Separation from Service
using the early retirement factors specified in the Pension Plan.

 

4



--------------------------------------------------------------------------------

  (f) Death Benefit.

 

  (1) If a Participant dies before Separation from Service, the Participant’s
Beneficiary shall be entitled to a benefit calculated based on the survivor
portion of a joint and 50% survivor annuity based on the amount calculated under
Section 3.1(a) or Section 3.1(e), as applicable, and converted to such form of
payment applying the actuarial factors specified in the Pension Plan. If the
Participant’s Beneficiary is not a person (e.g., the Participant’s estate), the
death benefit shall be calculated based on the assumption that the Beneficiary
is the same age as the Participant.

 

  (2) If a Participant dies after Separation from Service but before payment is
made or commences under Section 3.2, or after commencement of installment
payments under Section 3.2, the Participant’s Beneficiary shall receive a
lump-sum payment upon the Participant’s death equal to the lump-sum payment that
was scheduled to be made to the Participant or the present value of the
remaining installments that were scheduled to be made to the Participant.

 

  (g) Limitation. The total of the benefits payable under the Plan and the
Pension Plan Base Benefit shall not exceed the lump-sum value of three times the
applicable limit under Code section 415 as in effect on the date benefit
payments commence. The benefits under this Plan shall be reduced to the extent
necessary to satisfy this Section 3.1(g).

3.2. Commencement and Form of Benefit Payment. The benefit calculated under
Section 3.1 shall be paid at the time and in the form specified in this
Section 3.2.

 

  (a) Commencement. Payments under this Plan shall be made or shall commence
upon the first day of the month following the earlier of (i) the Participant’s
Separation from Service or (ii) the Participant’s death.

Notwithstanding the foregoing, any payment on account of a Separation from
Service that would otherwise be made to a Participant who is a “specified
employee” within the meaning of Code section 409A, using the methodology
established by the Company for determining specified employees, during the
six-month period following the Participant’s Separation from Service shall not
be made during such six-month period, and shall instead be made at the end of
such six-month period. Any payments that are not scheduled to be made during
such six-month period shall be made at the time originally scheduled.

 

  (b)

Form upon Separation from Service. In the event of a Participant’s Separation
from Service, the Participant’s benefit shall be paid in the form described in
this Section 3.2(b). The Participant’s benefit shall be paid in the form of a
lump sum or ten equal annual installments depending on the lump-sum value of his
benefit. The lump-sum value of a Participant’s benefit shall be determined as of
his commencement date based on the Participant’s benefit

 

5



--------------------------------------------------------------------------------

 

calculated under Section 3.1(a) or (b), as applicable, converted into an
actuarially equivalent lump sum. If the lump-sum value is less than $250,000,
the benefit shall be paid in the form of a single lump-sum payment. If the
lump-sum value is equal to or greater than $250,000, the benefit shall be paid
in ten equal annual installments. The first such installment shall be made upon
the Participant’s commencement date under Section 3.2(a), and each succeeding
installment shall be made on July 1 of each calendar year following the year of
the Participant’s Separation from Service (accordingly, if the six-month delay
described in Section 3.2(a) applies, two payments could be made in the year
following the year of the Participant’s Separation from Service). For purposes
of Code section 409A, payments made in the form of installments shall be treated
as a single payment made on the date of the first installment payment.

 

  (c) Lump Sum Election. In the case of a Participant who elected during 2008 in
the manner permitted by the Administrative Committee of the Prior Executive
Pension Plan to have his benefit paid in a lump sum regardless of the lump-sum
value of the benefit, the benefit shall be paid in a lump sum, determined as
described in this Section 3.2(b).

 

  (d) Form upon Death. In the event of a Participant’s death, any benefit
payable under Section 3.1(f)(1) shall be paid in the form of an actuarially
equivalent lump sum, and any benefit payable under Section 3.1(f)(2) shall be
paid in a lump sum as described in such Section.

 

  (e) Benefit Calculations. The actuarially equivalent lump sum described in
this Section 3.2 shall be determined on the basis of reasonable interest and
mortality assumptions determined by the Administrative Committee. The ten equal
annual installments payable under this Section 3.2 shall be determined based on
the lump-sum value with a reasonable interest adjustment to account for the
longer payment period as determined by the Administrative Committee. In the
event that an installment or lump-sum payment is delayed for six months pursuant
to Section 3.2(a) or is not paid immediately following the applicable event
described in Section 3.2(a), the delayed payment shall be credited with
reasonable interest, as determined by the Administrative Committee, to reflect
the delay in payment.

3.3. Minimum Benefit for Former Participants in Supplemental Pension Plan. A
Participant who participated in the Prior Supplemental Pension Plan whose
benefit thereunder was transferred to the Prior Executive Pension Plan pursuant
to Section 3.2 of the Prior Supplemental Pension Plan as a result of becoming
eligible to participate in the Prior Executive Pension Plan shall be entitled to
a minimum benefit under this Plan equal to such Participant’s benefit calculated
under Section 3.1 of the Prior Supplemental Pension Plan as of the date he
ceased to be an eligible employee thereunder. Such transferred benefit shall be
calculated based on the reduction factors provided in the Supplemental Pension
Plan for purposes of determining whether it exceeds the benefit provided under
the generally applicable Plan formula, and if the transferred benefit exceeds
such Plan benefit, it shall be converted to a lump sum or installments, as
applicable, using the interest rate and mortality table applicable under the
Supplemental Pension Plan.

 

6



--------------------------------------------------------------------------------

3.4. Benefit Accrual and Payment Following Separation from Service. After a
Participant has Separated from Service, the Participant shall not accrue any
additional benefits under this Plan, regardless of whether the Participant
receives ongoing severance payments. Furthermore, the Participant’s rehire by
the Company or an Affiliate shall not affect the time or form of payment of the
Participant’s benefit payable under the Plan with respect to any prior period of
employment.

3.5. Vesting. A Participant shall be fully vested in his benefit at all times.

ARTICLE IV

PLAN ADMINISTRATION

4.1. Administrative Committee. The Plan shall be administered by an
Administrative Committee appointed by the Company.

4.2. Administrative Committee Action. Action of the Administrative Committee may
be taken with or without a meeting of its members, provided, however, that any
action shall be taken only upon the vote or other affirmative expression of a
majority of committee members qualified to vote with respect to such action. If
a member of the Administrative Committee is a Participant, he shall not
participate in any decision that solely affects his own benefits under the Plan.

4.3. Rights and Duties. The Administrative Committee shall administer the Plan
and shall have all powers and discretion necessary to accomplish that purpose,
including, but not limited to, the following:

 

  (a) to construe, interpret, and administer the terms and intent of the Plan
with its decisions to be final and binding on all parties;

 

  (b) to make all determinations required by the Plan, and to maintain all
necessary records of the Plan;

 

  (c) to compute and certify to the Company the amount of benefits payable to
Participants or Beneficiaries, and to determine the time and manner in which
such benefits are to be paid; and

 

  (d) to designate a subcommittee, individual, or individuals to exercise any
authority of the Administrative Committee under this Plan.

4.4. Compensation, Indemnity, and Liability. The Administrative Committee shall
serve as such without bond and without compensation for services hereunder. All
expenses of the Plan and the Administrative Committee shall be paid by the
Company. No member of the Administrative Committee shall be liable for any act
or omission of any other member or any act or omission on his own part, except
his own willful misconduct. The Company shall indemnify and hold harmless each
member of the Administrative Committee against any and all expenses and
liabilities, including reasonable legal fees and expenses arising out of his
membership on the Administrative Committee, except for expenses or liabilities
arising out of his own willful misconduct.

 

7



--------------------------------------------------------------------------------

4.5. Taxes. If all or any portion of a Participant’s or Beneficiary’s benefit
under this Plan shall become subject to any income, employment, estate,
inheritance, or other tax that the Company shall be required to pay or withhold,
the Company shall have the full power and authority to withhold and pay such tax
out of any monies or other property credited to such Participant or Beneficiary
at the time the benefits under this Plan are distributable.

ARTICLE V

CLAIMS PROCEDURE

Claims for benefits and appeals of claim determinations under the Plan shall be
processed in the manner set forth under the claims and appeals procedures set
forth in the Pension Plan, provided that for this purpose all references in the
Pension Plan to the “Committee” under the Pension Plan shall be read as
references to the Administrative Committee.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1. Amendment. The Company or Administrative Committee shall each have the
right to amend the Plan in whole or in part at any time, provided, however, that
no amendment shall reduce the benefits accrued on behalf of any Participant as
of the effective date of such amendment. Any amendment shall be in writing and
executed by a duly authorized officer of the Company or a member of the
Administrative Committee.

6.2. Termination of the Plan. The Company reserves the right to discontinue and
terminate the Plan at any time, in whole or in part, in accordance with and
subject to Code section 409A. In the event of termination of the Plan, the
benefits accrued under the Plan on behalf of any Participant, as of the
effective date of such termination, shall not be reduced and shall be
distributed at a time and in the manner determined by the Administrative
Committee, subject to the limitations of Code section 409A.

ARTICLE VII

MISCELLANEOUS

7.1. Limitation on Participant’s Rights. Participation in this Plan shall not
give any Participant the right to be retained in the Company’s employ or any
rights or interest in this Plan or any assets of the Company other than as
herein provided. The Company reserves the right to terminate the employment of
any Participant without any liability for any claim against the Company under
this Plan, except to the extent provided herein.

7.2. Benefits Unfunded. The benefits provided by this Plan shall be unfunded.
All amounts payable under the Plan to Participants or Beneficiaries shall be
paid from the general assets of the Company, and nothing contained herein shall
require the Company to set aside or hold in trust any amounts or assets for the
purpose of paying benefits. Any funds of the Company available to pay benefits
under the Plan shall be subject to the claims of general creditors of the
Company and may be used for any purpose by the Company. Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Company with respect to their benefits under the Plan or any other obligation of
the Company to pay benefits pursuant hereto.

 

8



--------------------------------------------------------------------------------

Notwithstanding the preceding paragraph, the Company may at any time transfer
assets to a trust for purposes of paying all or any part of its obligations
under this Plan. To the extent that assets are held in a trust when a
Participant’s benefits under the Plan become payable, the Administrative
Committee may direct the trustee to pay such benefits to the Participant from
the assets of the trust.

7.3. Other Plans. This Plan shall not affect the right of any Participant to
participate in and receive benefits under any employee benefit plans that are
maintained by the Company, unless the terms of such other employee benefit plan
or plans specifically provide otherwise.

7.4. Governing Law. This Plan shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia,
without regard to the conflict of laws principles thereunder. If any provisions
of this instrument shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions shall continue to be fully
effective.

7.5. Section 409A Compliance. This Plan is intended to comply with Code section
409A, and shall be interpreted and operated in accordance with such intent.
Nothing in the Plan shall provide a basis for any person to take action against
the Company based on matters covered by Code section 409A, including the tax
treatment of amounts accrued under the Plan, and the Company shall not under any
circumstances have any liability to any Participant or Beneficiary for any
taxes, penalties, or interest due on amounts paid or payable under the Plan,
including taxes, penalties, or interest imposed under Code section 409A.

7.6. Gender, Number, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

Successors and Assigns; Nonalienation of Benefits. This Plan shall inure to the
benefit of and be binding upon the parties hereto and their successors and
assigns, provided, however, that the benefits of a Participant hereunder shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to any benefits payable hereunder shall be void, including, without
limitation, any assignment or alienation in connection with a separation,
divorce, child support or similar arrangement.

 

9